Citation Nr: 0322445	
Decision Date: 09/03/03    Archive Date: 09/08/03

DOCKET NO.  00-05 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

1.  Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder prior to June 20, 2001.

2.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder as of June 20, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to August 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1999 rating decision of the 
Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO continued the 10 percent 
evaluation for post-traumatic stress disorder.

In July 2000, the veteran presented oral testimony before a 
Hearing Officer at the RO.  A transcript of that hearing has 
been associated with the claims file.

In July 2002, the RO granted a 30 percent evaluation for 
post-traumatic stress disorder, effective June 20, 2001.

The Board notes that in the veteran's VA Form 9, Appeal to 
the Board of Veterans' Appeals, received in February 2000, he 
indicated that he wanted to have a hearing before the Board.  
He reiterated his desire to have a hearing in another VA Form 
9 received in August 2002.  In September 2002, the RO 
informed the veteran that a videoconference hearing had been 
scheduled for October 2002.  That same month, the veteran 
submitted a statement, indicating that he no longer wished to 
have a hearing before the Board.  Thus, the Board finds that 
there is no hearing before the Board pending at this time.  




REMAND

The Board regrets that a remand is necessary in this case.  
In February 2003, the Board requested VA treatment records 
from Vet Center in Colorado Springs, Colorado.  Treatment 
records were received that same month and associated with the 
claims file.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently issued a decision in Disabled 
American Veterans, et al v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), which determined that the 
regulation that allows the Board to develop claims, which 
includes having the veteran undergo an examination, 38 C.F.R. 
§ 19.9(a)(2) (2002), was invalid.  Specifically, the Federal 
Circuit stated that this regulation allowed the Board to 
consider additional evidence without having to remand the 
case to the agency of original jurisdiction for initial 
consideration without having to obtain a waiver from the 
claimant, which was contrary to 38 U.S.C. § 7104(a).

In this case, some of the VA treatment records received at 
the Board in February 2003 have not been considered by the 
RO.  Based upon the holding in Disabled American Veterans, 
the Board cannot consider the additional VA medical records 
in its adjudication of the veteran's claims without the RO 
having first considered the treatment records, as there is no 
waiver from the veteran.

Additionally, in the informal hearing presentation, dated 
November 2002, the veteran's representative stated that a 
more recent VA examination was needed to determine the 
current level of the veteran's service-connected disability.  
The Board agrees, as the last examination was conducted in 
1999, and is requesting that a psychiatric evaluation be 
conducted.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should schedule the veteran to 
undergo a comprehensive VA psychiatric 
evaluation to determine the severity of 
the service-connected post-traumatic 
stress disorder.  The examiner must have 
an opportunity to review the veteran's 
claims file.  All clinical manifestations 
should be reported in detail.  The 
examiner should report a multi-axial 
diagnosis, identifying all current 
psychiatric disorders, and offer an 
opinion of the extent to which the 
veteran's service-connected psychiatric 
disorder results in social and 
occupational impairment.  The examiner 
should indicate the veteran's overall 
psychological, social, and occupational 
functioning using the Global Assessment 
of Functioning scale provided in the 
Diagnostic and Statistical Manual of 
Mental Disorders.  A complete rationale 
for any opinion expressed must be 
provided.

2.  The RO should thereafter readjudicate 
the claims for entitlement to an 
evaluation in excess of 10 percent for 
post-traumatic stress disorder prior to 
June 20, 2001 and entitlement to an 
evaluation in excess of 30 percent for 
post-traumatic stress disorder as of June 
20, 2001.  The RO is free to do any 
additional development it finds 
necessary.  If the benefits remain 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the veteran's VA claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations, not previously provided 
during the pendency of the appeal, 
considered pertinent to the issues 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

3.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
Court.  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

4.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


